        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

COURTNEY GOODSON and                                                        PLAINTIFFS
COURTNEY GOODSON CAMPAIGN

v.                          CASE NO. 4:18-CV-00791 BSM

REPUBLICAN STATE LEADERSHIP COMMITTEE
– JUDICIAL FAIRNESS INITIATIVE                                             DEFENDANT

                                        ORDER

       Based on the October 31, 2018, hearing and the entire record, plaintiffs’ motion for

a preliminary injunction [Doc. No. 2] is denied.

                                   I. BACKGROUND

       Plaintiff Courtney Goodson, an Associate Justice of the Arkansas Supreme Court, is

seeking reelection. Compl. ¶¶ 1, 4, Doc. No. 2. David Sterling is challenging her, and the

election is on November 6, 2018. Id. ¶ 4. Defendant Republican State Leadership

Committee–Judicial Fairness Initiative (“RSLC–JFI”) is an independent expenditure

committee that opposes Goodson and supports Sterling. See id. ¶¶ 3, 5; Def.’s Br. Opp’n at

1, Doc. No. 11. Goodson complains that RSLC–JFI is disseminating defamatory campaign

advertisements. Compl. ¶ 3.

       Specifically, Goodson takes issue with a television advertisement and a campaign

mailer created by RSLC–JFI. Id. The television advertisement states that “Courtney

Goodson took a $50,000 trip to Italy on a donor’s yacht. And hundreds of thousands in

contributions from law firms [that] go before her Court. Huge gifts from donors. How can
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 2 of 11



she be fair? Reject Scandal. Reject Courtney Goodson.” Id.; Pl. Hr’g Ex. 3. The campaign

mailer contains the following text:

              Most Arkansans don’t get free $50,000 vacations to Italy paid for by
              trial attorneys, but Supreme Court Justice Courtney Goodson did. An
              ultra-wealthy Arkansas trial lawyer and campaign donor paid for
              Courtney Goodson and her husband to go on an extended luxury
              vacation to Italy, including a cruise on a yacht owned by one of her
              corporate campaign contributors.

              Then, Goodson turned to Arkansas taxpayers to support her lavish
              lifestyle by asking for an additional $18,000 pay raise. Courtney
              Goodson was already paid almost $150,000 a year when she received
              a $16,000 pay raise in 2015, making her one of the highest paid
              officials in Arkansas with a salary even bigger than the Governor’s.
              In 2017, Goodson requested another pay raise of $18,000.

              If Courtney Goodson gets lavish trips, what do the trial lawyers get
              from Courtney Goodson? On the Supreme Court, Goodson
              consistently sides with the trial lawyers, issuing legal opinions that
              make them millions more in their lawsuits.

Compl. Ex. A; Pl. Hr’g Ex. 4. The mailer also has a large caption that reads, “The

Scandalous Insiders,” and it features two large photos of Goodson, including one of her

holding what appears to be a glass of champagne against an Italian backdrop with a yacht in

the background. Pl. Hr’g Ex. 4. The mailer further asserts that Goodson is “Living a Lavish

Lifestyle That Is Bankrolled by Trial Attorneys” and that she “won’t stand up for everyday

Arkansans.” Id. It advises voters to “[s]top her [on] November 6, 2018,” and includes

quotations from the Washington Post and the Arkansas Democrat-Gazette newspapers. Id.

       Broadly speaking, there are two types of allegedly defamatory statements in these

campaign advertisements. The first is RSLC–JFI’s assertion that Goodson accepted various

gifts, including a $50,000 trip to Italy and large campaign contributions from plaintiffs’ law

                                                2
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 3 of 11



firms. Based on the complaint and Goodson’s testimony at the hearing, it is undisputed that

she accepted a trip to Italy, which was a gift to Goodson and her husband from Goodson’s

personal friend and lawyer, W.H. Taylor. The record indicates that Goodson complied with

the judicial ethics rules by timely disclosing the gift and by recusing from cases involving her

husband and Taylor. See Pl. Hr’g Ex. 6. For these reasons, the Arkansas Judicial Discipline

and Disability Commission, the commission tasked with investigating judicial misconduct,

found that her acceptance of the trip was not improper. Id. Additionally, the hearing

testimony confirmed that Goodson’s campaign accepted contributions from plaintiffs’ law

firms. Nevertheless, judicial candidates are not permitted to personally solicit campaign

contributions or even to know who has contributed to their campaigns, and Goodson testified

that she followed these rules.

       Although neither the television advertisement nor the mailer points to a specific ruling

from Goodson that was influenced by a gift, this type of statement questions her impartiality

and suggests that she is sympathetic to plaintiffs’ lawyers. Goodson argues that this type of

statement is false by implication or omission because she has recused from all cases

involving her husband, Taylor, and from any law firm that has contributed to her campaign.

See Compl. ¶ 3.

       The second type of allegedly defamatory statement is RSLC–JFI’s assertion that

Goodson asked for an $18,000 pay raise. In her complaint, Goodson alleges this statement

is false because she did not personally request a raise—rather, Chief Justice Dan Kemp



                                               3
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 4 of 11



requested the raise on behalf of every member of the Arkansas Supreme Court after being

authorized to do so by a vote of the Court. See id. ¶ 9. At the hearing, Goodson initially

resisted answering whether she voted in favor of the pay raise. She testified that the Supreme

Court’s conferences are sacrosanct and that she did not want to violate the trust of the Court.

Upon the request of defense counsel, Goodson was directed to answer, and she testified that

she voted against the raise. This is the first time that she has publicly disclosed her vote.

       Danyelle Walker, a member of the Arkansas Judicial Campaign Conduct and

Education Committee’s Rapid Response Team (“RRT”), also testified at the hearing. RRT

acts as a watchdog over judicial elections and investigates charges of false or misleading

judicial advertising. Walker testified that RRT received a complaint from Goodson’s

campaign alleging that RSLC–JFI was publishing defamatory statements about Goodson.

RRT determined that the advertisements financed by RSLC–JFI were either false or

misleading and requested that RSLC–JFI voluntarily withdraw them. Pl. Hr’g Ex. 5.

RSLC–JFI responded in writing to RRT. Pl. Hr’g Ex. 7 In its response, RSLC–JFI wrote

that RRT was a politically partisan organization, and that the advertisements are factually

true. Id.

       Goodson is seeking a preliminary injunction ordering RSLC–JFI to cease

communicating and publishing these campaign materials through the election on November

6, 2018. Id. ¶ 42.




                                              4
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 5 of 11



                                  II. LEGAL STANDARD

       A preliminary injunction is an extraordinary remedy. Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 9 (2008). Whether to grant such relief is within the sound

discretion of the district court. See Lankford v. Sherman, 451 F.3d 496, 503 (8th Cir. 2006).

A party seeking a preliminary injunction must prove that: (1) she will suffer irreparable harm

if the injunction is denied; (2) the harm to the movant, if the injunction is denied, outweighs

the harm to the non-movant if the injunction is granted; (3) there is a likelihood of success

on the merits; and (4) an injunction is in the public’s interest. Dataphase Sys., Inc. v. C L

Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981); Gelco Corp. v. Coniston Partners, 811 F.2d

414, 418 (8th Cir. 1987).

                                     III. DISCUSSION

       Goodson’s motion is denied for two reasons: (1) granting a preliminary injunction

would impermissibly restrain future speech, and (2) the record does not indicate that she is

likely to succeed on the merits of her defamation claim.

       A.     Restraining Future Speech

       Enjoining RSLC–JFI from further communicating or publishing its campaign

advertisements would amount to a constitutionally impermissible prior restraint on speech.

       The First Amendment generally forbids the government, including the judiciary,

“from dictating what we see or read or speak or hear.” Ashcroft v. Free Speech Coal., 535

U.S. 234, 245 (2002). An injunction forbidding certain types of communications before they



                                              5
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 6 of 11



are made is known as a “prior restraint.” Alexander v. United States, 509 U.S. 544, 550

(1993); McCarthy v. Fuller, 810 F.3d 456, 461 (7th Cir. 2015) (“‘Prior restraint’ is just a

fancy term for censorship, which means prohibiting speech before the speech is uttered or

otherwise disseminated.”). A preliminary injunction would be a prior restraint on speech

because it would stop RSLC–JFI from publishing its campaign materials, which is

tantamount to restricting it from speaking.

       Restraining future speech is almost always prohibited by the First Amendment. See,

e.g., N.Y. Times Co. v. United States, 403 U.S. 713, 714 (1971); Sindi v. El-Moslimany, 896

F.3d 1, 31–32 (1st Cir. 2018). While prior restraints on speech are not unconstitutional per

se, they may be imposed only to further “the essential needs of the public order,” Carroll v.

President & Comm’rs of Princess Anne, 393 U.S. 175, 183 (1968), and are subject to the

most exacting standard of review under the First Amendment, Sindi, 896 F.3d at 31–32. To

pass such strict scrutiny, a prior restraint on speech must: (1) serve a compelling interest, (2)

be “precisely tailored both to meet the exigencies of the particular case and to avoid

censoring protected speech,” and (3) be imposed only when there are not any less restrictive

alternatives. Id. at 32.

       Federal and state courts are divided as to whether prior restraints on defamatory

statements violate the First Amendment. See id. at 30. Some take the position that,

following a full trial on the merits, a narrowly-tailored permanent injunction is

constitutionally permissible. See, e.g., Lothschuetz v. Carpenter, 898 F.2d 1200, 1208–09



                                               6
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 7 of 11



(6th Cir. 1990) (Wellford, J., for the court in part); Balboa Island Village Inn, Inc. v. Lemen,

156 P.3d 339, 349 (Cal. 2007). Others are skeptical that it can ever be constitutional to

prohibit defamatory speech that has not yet occurred. See McCarthy, 810 F.3d at 464–66

(Sykes, J., concurring); Kinney v. Barnes, 443 S.W.3d 87, 93–94 (Tex. 2014); see also Erwin

Chemerinsky, Injunctions in Defamation Cases, 57 Syracuse L. Rev. 157 (2007).

       It appears wholly unprecedented, however, for a federal court to enter a preliminary

injunction in a defamation case. In those defamation cases upholding the constitutionality

of restraints on future speech, the injunctions were entered after the claims were adjudicated

on the merits, and the injunctions were limited to the speech that was actually found to be

defamatory by the fact-finder. See, e.g., Lothschuetz, 898 F.2d at 1208–09 (Wellford, J., for

the court in part); see also McCarthy 810 F.3d at 462–63 (majority opinion), 464–65 (Sykes,

J., concurring). Only then can a court be satisfied that the restrained speech remains

unprotected by the First Amendment. See Hill v. Petrotech Res. Corp., 325 S.W.3d 302, 311

(Ky. 2010).

       In the absence of such a finding or judgment, Goodson wants to enjoin what could be

protected speech, and this would be improper. Without a judgment in Goodson’s favor on

the defamation claim, enjoining RSLC–JFI’s speech would violate the First Amendment

because it would impermissibly restrain RSLC–JFI’s ability to engage in free speech.

Therefore, her request for a preliminary injunction is denied. See id. (“[W]hile the rule may

temporarily delay relief for those ultimately found to be innocent victims of slander and libel,

it prevents the unwarranted suppression of speech of those who are ultimately shown to have

                                               7
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 8 of 11



committed no defamation, and thereby protects important constitutional values.”).

       It must also be noted that, in addition to the constitutional problems presented by

Goodson’s motion for a preliminary injunction, “courts have long held that equity will not

enjoin a libel” absent exceptional or extraordinary circumstances. Metro. Opera Ass’n, Inc.

v. Local 100, Hotel Emps. and Rest. Emps. Int’l Union, 239 F.3d 172, 177 (2d Cir. 2001)

(citing Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976)); see also Cmty. for Creative

Non–Violence v. Pierce, 814 F.2d 663, 672 (D.C. Cir. 1987) (“The usual rule is that equity

does not enjoin a libel or slander and that the only remedy for defamation is an action for

damages.”) (internal citation omitted). This is also the general rule in Arkansas. See Esskay

Art Galleries v. Gibbs, 172 S.W.2d 924, 927 (Ark. 1943) (“[E]quity will not enjoin libelous

or slanderous statements . . . .”); Heuer v. Basin Park Hotel & Resort, 114 F. Supp. 604, 609

(W.D. Ark. 1953). Therefore, a preliminary injunction is also denied because it is too early

in this lawsuit to determine whether there are extraordinary circumstances supporting

equitable relief.

       Finally, the context of this case counsels against a preliminary injunction. At their

core, the allegedly defamatory campaign advertisements concern political speech in the days

leading up to an election. Because “debate on the qualifications of candidates [is] integral

to the operation of the system of government established by our Constitution,” Buckley v.

Valeo, 424 U.S. 1, 14 (1976), imposing any prior restraint on election-related speech should

be approached with extreme caution. The fact that the allegedly defamatory speech concerns

the election strongly militates against granting injunctive relief because, again, it has not yet

                                               8
        Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 9 of 11



been found that the speech is defamatory.

       B.     Likelihood of Success on the Merits

       Goodson’s motion for a preliminary injunction is also denied because the record does

not indicate that she has a reasonable probability of succeeding on her defamation claim. See

Powell v. Ryan, 855 F.3d 899, 902 (8th Cir. 2017).

       To succeed on her defamation claim, Goodson must show: (1) the statements were

defamatory; (2) the statements identify or reference her; (3) publication by RSLC–JFI; (4)

RSLC–JFI’s fault in the publication; (5) the statements are false; and (6) damages. See

Boellner v. Clinical Study Ctrs., LLC, 378 S.W.3d 745, 757 (Ark. 2011).

       Because she is a public official, Goodson would also have to show that RSLC–JFI

made the statements with actual malice. See N.Y. Times Co. v. Sullivan, 376 U.S. 254,

279–80 (1964); Lundell Mfg. Co. v. Am. Broad. Cos., 98 F.3d 351, 356 (8th Cir. 1996). A

statement is made with actual malice when it is made “with knowledge that it was false or

with reckless disregard of whether it was false.” Sullivan, 376 U.S. at 280. Reckless

disregard for the truth requires more than a mere failure to investigate the issue before

speaking. It requires a “high degree of awareness of . . . probable falsity.” Garrison v.

Louisiana, 379 U.S. 64, 74 (1964); see Harte-Hanks Commc’ns, Inc. v. Connaughton, 491

U.S. 657, 667 (1989). Finally, in Arkansas, substantial truth, not exact truth, is a defense to

a defamation claim. Pritchard v. Times Sw. Broad. Inc., 642 S.W.2d 877, 879 (Ark. 1982).

                                           1. Gifts

       Goodson is unlikely to prove actual malice concerning RSLC–JFI’s statements about

                                              9
         Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 10 of 11



her trip to Italy and the contributions she has received from law firms.

         As discussed above, this first type of allegedly defamatory statement is one that

essentially suggests that Goodson accepted gifts from plaintiffs’ lawyers in exchange for

favorable rulings. These statements do not explicitly connect any particular gift with any

specific ruling—they only do so by implication or omission. See Pritchard, 642 S.W.2d at

878; Superior Fed. Bank v. Mackey, 129 S.W.3d 324, 335 (Ark. Ct. App. 2003). Moreover,

it is clear that Goodson accepted a trip to Italy from a trial lawyer, that her campaign received

contributions from plaintiffs’ law firms, and that she has made rulings favorable to plaintiffs.

There was also some basis for RSLC–JFI to believe that these facts, and perhaps even the

resulting implication, were true. See Garrison, 379 U.S. at 73–74. Although nothing

presented so far proves that Goodson has a bias in favor of particular litigants or lawyers, she

has the burden of proving, by clear and convincing evidence, that RSLC–JFI acted with

actual malice when it made these allegedly defamatory statements. See Mercer v. City of

Cedar Rapids, 308 F.3d 840, 849 (8th Cir. 2002). This is a very heavy burden to shoulder,

and because each fact is true in isolation, it seems unlikely that she will be able to do so at

trial.

                                         2. Pay Raise

         Goodson is unlikely to show that RSLC–JFI acted with actual malice when it created

advertisements stating that she requested an $18,000 pay raise. Chief Justice Kemp

requested a pay raise for all members of the Supreme Court after being authorized to do so

by a confidential vote. Although RSLC–JFI did not confirm whether Goodson voted for the

                                               10
       Case 4:18-cv-00791-BSM Document 19 Filed 11/01/18 Page 11 of 11



raise before running the advertisements, nothing indicates it acted with actual malice when

it assumed she supported the request. Indeed, nothing presented so far indicates RSLC–JFI

made this statement knowing it to be false or that it was very likely false. Goodson’s

testimony, however, has now placed RSLC–JFI on notice that she voted against the raise.

                                   IV. CONCLUSION

       For the foregoing reasons, plaintiffs’ motion for a preliminary injunction [Doc. No.

2] is denied.

       IT IS SO ORDERED this 1st day of November 2018.



                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                            11
